United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1422
Issued: December 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2012 appellant filed a timely appeal from the June 4, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability for the period December 16, 2011 through March 9, 2012 causally related to her
accepted injury.
FACTUAL HISTORY
This case has previously been before the Board. In a February 3, 2012 decision, the
Board affirmed OWCP’s December 20, 2010 decision denying appellant’s claim for a recurrence
1

5 U.S.C. § 8101 et seq.

of total disability for the period June 28 through December 20, 2010.2 In a July 10, 2010
decision, the Board affirmed May 3 and September 22, 2010 decisions denying her recurrence
claim for the period December 21, 2010 through February 22, 2011.3 By decision dated
October 3, 2012, the Board affirmed decisions dated December 16, 2011 denying recurrence
claims for the periods February 23 to June 3, 2011 and July 22 to December 16, 2011.4 The facts
and law contained in those decisions are incorporated herein by reference. The relevant facts are
delineated below.
OWCP accepted appellant’s April 30, 2002 occupational disease claim for left shoulder
tendinitis and left cubital tunnel syndrome.5 Appellant returned to modified duty on
August 20, 2007. By decision dated March 9, 2010, OWCP accepted her recurrence claim for
the period October 22, 2008 through March 7, 2010. By decision dated May 19, 2010, it denied
appellant’s recurrence claim for the period March 27 through June 27, 2010 on the grounds that
the record did not contain medical evidence establishing that she was disabled during the claimed
period.
The record reflects that on December 4, 2010 appellant’s treating physician, Dr. Tariq M.
Awan, Board-certified in family medicine, released appellant to work full time with restrictions,
including no repetitive or overhead work and no lifting above the shoulder. On that same date,
appellant accepted a full-time position as a modified mail handler, which required her to day-tag
parcels as they came off trailers and to walk areas to ensure that parcels were tagged. She
worked only one day in that light-duty job.
On January 13, 2011 the employing establishment notified appellant of its intent to
terminate her for failure to report to work after working for one day on December 4, 2010 or to
provide evidence to support her claim that she was unable to work after that date. Appellant was
considered to be absent without leave (AWOL) and was placed on administrative leave without
pay. The record reflects that she was terminated effective February 25, 2011 for failing to report
to work as assigned from December 5 through 23, 2010 and failing to provide any medical
documentation of her inability to work.6
By decision dated December 20, 2010, OWCP denied appellant’s claim for compensation
for the period June 28 through December 20, 2010 on the grounds that the medical evidence of
record failed to establish that she was disabled for work during that period due to the accepted
2

Docket No. 11-1350 (issued February 3, 2012).

3

Docket No. 12-57 (issued July 10, 2012). The Board also set aside an August 18, 2011 decision denying merit
review remanded the case for a merit review of a May 19, 2010 decision denying a recurrence claim for the period
March 27 through June 27, 2010.
4

Docket No. 12-708 (issued October 3, 2012).

5

Appellant’s April 23, 2002 claim was accepted for contusions of the chest and left arm, elbow and shoulder in
File No. xxxxxx836. File No. xxxxxx836 was combined with the instant case (File No. xxxxxx142), with File No.
xxxxxx142 serving as the master file.
6

Appellant grieved her potential firing from the employing establishment. She was permitted to return to limited
duty in June 2011.

2

work injury. By decision dated February 3, 2012, the Board affirmed the December 20, 2010
decision denying appellant’s recurrence claim.
By decisions dated May 3 and September 22, 2011, OWCP denied appellant’s
compensation claim for disability for the period December 21, 2010 through February 22, 2011.
In its July 10, 2012 decision, the Board affirmed those OWCP decisions, finding that appellant
had abandoned her light-duty position after December 4, 2010 and failed to establish that her
light-duty position was improperly withdrawn.
Appellant filed claims for compensation for the period February 23 through June 3, 2011
and July 22 through September 22, 2011. By decision dated December 16, 2011, OWCP denied
her claim for compensation beginning from February 23 through June 3, 2011, finding that the
period claimed was a continuation of the administrative leave forced upon her when she
attempted to return to work on December 4, 2010. In a separate decision dated December 16,
2011, OWCP denied appellant’s claim for compensation for the period July 22 through
December 16, 2011 on the grounds that the medical evidence was insufficient to establish that
she was disabled from performing the duties of her modified position during the period in
question. By decision dated October 3, 2012, the Board affirmed OWCP’s December 16, 2011
decisions, finding that she had not demonstrated that she was disabled from working her
modified position during the claimed periods due to her accepted condition.
Appellant filed claims for compensation beginning December 16, 2011 through
May 18, 2012. In letters dated March 27 and April 4, 2012, OWCP informed her that her
absence from work appeared to be a continuation of her claim for disability beginning July 22,
2011, which it had denied. It advised appellant to submit a Form CA-2a and supporting medical
evidence if she had returned to work since July 22, 2011 and believed that she had sustained a
recurrence of disability.
Appellant submitted a December 9, 2011 report from Dr. Sadiq Haque, Board-certified in
family medicine, who treated her for left arm pain. On examination, Dr. Haque found
acromioclavicular (AC) joint tenderness and mild paraspinal tenderness on the left. There was
restricted range of motion on the left side, forward flexion and abduction was to about 110 to 150
degrees and external rotation was to 60 degrees. There was decreased sensation in the C7
dermatome on the left. Dr. Haque diagnosed left rotator cuff tendinopathy and subacromial
impingement and left C7 radiculitis. He stated that he had given appellant “a work note for a
one-arm job.” The record also contains a report of a December 9, 2011 x-ray of the left shoulder
and elbow and a December 19, 2011 electromyogram (EMG) report.
In a February 17, 2012 attending physician’s report, Dr. Awan diagnosed left cubital
tunnel syndrome, left rotator cuff tendinitis and left lumbar radiculopathy. He indicated by
placing a checkmark in the “yes” box his belief that appellant’s condition was caused or
aggravated by employment. The form report reflected that appellant was disabled from
March 30 through December 30, 2010.
Appellant submitted a March 6, 2012 note from Dr. Rhona A. Fingel, a treating
physician, who stated that appellant was restricted from participating in normal activities and had
left arm restrictions from July 22, 2011 through July 1, 2012. Dr. Fingel stated that appellant

3

might return to work on July 2, 2012 and recommended that she undergo physical therapy on her
left shoulder for eight weeks.
In a March 27, 2012 attending physician’s report, Dr. Fingel diagnosed left shoulder
superior labrum anterior posterior tear and tendinosis and indicated by placing a checkmark in
the “yes” box her belief that the diagnosed condition was caused or aggravated by employment.
Noting the period of total disability as July 22, 2011 through July 1, 2012, Dr. Fingel stated that
appellant most likely would not be able to return to work.
In a May 18, 2012 report, Dr. Haque provided examination findings, which included left
AC joint tenderness on palpation and mild swelling in the anterior aspect of the left shoulder. He
found decreased range of motion and weakness with supraspinatus testing. Dr. Haque diagnosed
left shoulder rotator cuff tendinopathy and subacromial impingement and left shoulder biceps
tenosynovitis.
By decision dated June 4, 2012, OWCP denied appellant’s claim for compensation
beginning December 16, 2011 on the grounds that the medical evidence was insufficient to
establish disability during the claimed period due to the March 28, 2002 work injury.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations define “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness, without an intervening injury or
new exposure to the work environment that caused the illness.7 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force) or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.8
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position, or the medical evidence
establishes that he or she can perform the light-duty position, the employee has the burden to
establish, by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability, and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.9
The Board will not require OWCP to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
7

20 C.F.R. § 10.5(x). See Carlos A. Marrero, 50 ECAB 117 (1998).

8

Id.

9

Conard Hightower, 54 ECAB 796 (2003).

4

To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.10
ANALYSIS
OWCP denied appellant’s compensation claim for benefits commencing December 16,
2011 on the grounds that the evidence failed to establish that she was disabled due to her
accepted injury and that the period claimed was a proper continuation of the administrative leave
forced upon appellant due to her AWOL status. The Board finds that OWCP properly denied
appellant’s claims for compensation and, therefore, affirms the June 4, 2012 decision.
In its July 10, 2012 decision, the Board affirmed the denial of appellant’s compensation
claim for the period December 21, 2010 through February 22, 2011. The Board found that the
employing establishment had provided her with a modified position that was within her medical
restrictions, that she abandoned the position on December 4, 2010 without providing sufficient
medical evidence that she was disabled from performing the duties of the position and that she
failed to establish that her light-duty position was improperly withdrawn. As noted, the findings
of the Board in its July 10, 2012 decision remain the law of this case. As it was established that
the modified position was within appellant’s restrictions and that it was not improperly
withdrawn, she had the burden to establish that she was disabled from performing the duties of
the position during the claimed period.11 The Board finds that the relevant medical evidence of
record does not establish that appellant was disabled from working her modified position
commencing December 16, 2011 due to her accepted condition.
On December 9, 2011 Dr. Haque provided examination findings and diagnosed left
rotator cuff tendinopathy and subacromial impingement and left C7 radiculitis. He stated that he
had given appellant “a work note for a one-arm job.” On May 18, 2012 Dr. Haque again
provided examination findings and diagnosed left shoulder rotator cuff tendinopathy and
subacrimial impingement and left shoulder biceps tenosynovitis. Neither report, however,
contains an opinion as to whether appellant’s condition had worsened or whether she was
disabled during the claimed period due to her accepted injury. Dr. Haque did not explain how
appellant’s diagnosed condition prevented her from performing the duties of her modified
position. His reports therefore are of diminished probative value and are insufficient to establish
appellant’s claim.
In his February 17, 2012 attending physician’s report, Dr. Awan diagnosed left cubital
tunnel syndrome, left rotator cuff tendinitis and left lumbar radiculopathy and indicated by
placing a checkmark in the “yes” box his belief that appellant’s condition was caused or
aggravated by employment. The Board has held that an opinion consisting of a physician’s
checkmark is of little probative value without any explanation or rationale for the conclusion
10

Fereidoon Kharabi, 52 ECAB 291 (2001).

11

The Board has final authority to determine questions of law and fact. Its determinations are binding upon
OWCP and must, of necessity, be so accepted and acted upon by the Director. Otherwise there could be no finality
of decisions; the whole appeals procedure would be nullified and questions would remain moot. Anthony Greco, 3
ECAB 84, 85 (1949).

5

reached.12
Dr. Awan stated that appellant was disabled from March 30 through
December 30, 2010. He did not explain, however, how her claimed disability was causally
related to her accepted condition. Moreover, Dr. Awan did not address the period of disability
claimed, namely December 16, 2011 forward. As noted, the Board will not require OWCP to
pay compensation in the absence of medical evidence directly addressing the particular period of
disability for which compensation is sought.13
Dr. Fingel’s reports are also insufficient to establish appellant’s claim. In her March 6,
2012 note, she stated that she was restricted from participating in normal activities and had left
arm restrictions from July 22, 2011 through July 1, 2012. Dr. Fingel stated that appellant might
return to work on July 2, 2012 and recommended that she undergo physical therapy on her left
shoulder for eight weeks. The report did not contain examination findings, a definitive diagnosis
or an explanation as to how appellant’s claimed disability was causally related to her accepted
condition. Therefore, it is of limited probative value.
In the March 27, 2012 attending physician’s report, Dr. Fingel provided a diagnosis, a
checkmark indicating her belief that the diagnosed condition was caused or aggravated by
employment and a statement that appellant was disabled from July 22, 2011 through
July 1, 2012. She did not explain, however, how appellant’s claimed disability was causally
related to her accepted condition. Therefore, Dr. Fingel’s report is of diminished probative value
and is insufficient to establish appellant’s claim.14
The remaining medical evidence of record, including x-ray and EMG reports that do not
contain an opinion on the cause of appellant’s condition or on the issue of her disability, are of
limited probative value and are insufficient to establish appellant’s recurrence claim.
Appellant has failed to establish by the weight of the reliable, probative and substantial
evidence, a change in the nature and extent of the injury-related condition resulting in her
inability to perform the duties of her modified employment. She has provided insufficient
rationalized opinion evidence establishing that she was disabled for the period December 16,
2011 through May 18, 2012, or any evidence that the employing establishment withdrew, or was
unable to provide her with, a light-duty job within her medical restrictions. As appellant has not
submitted sufficient medical evidence to establish that she sustained a recurrence of disability
due to her accepted employment injury, the Board finds that she has not met her burden of
proof.15

12

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

13

See supra note 10 and accompanying text.

14

Medical conclusions unsupported by rationale are of little probative value. Willa M. Frazier, 55 ECAB
379 (2004).
15

Appellant filed claims for compensation beginning December 16, 2011 through May 18, 2012. Therefore,
OWCP’s decision is hereby modified to reflect that appellant’s claims for that period are denied.

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability that was causally related to her accepted injury for the period
December 16, 2011 through May 18, 2012.
ORDER
IT IS HEREBY ORDERED THAT the June 4, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

